DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Gray on 3/23/2021.

The application has been amended as follows: 

1. (Previously Presented) A radio resource controller (RRC) for use in a radio cell to preserve communication in an out-of-coverage (OOC) area not covered by the radio cell, the RRC comprising: a processor, configured to: determine an egress traffic of mobile communication devices from an area covered by the radio cell to the OOC area, determine an ingress traffic of mobile communication devices, from the OOC area to the area covered by the radio cell, determine a demand of radio resources for services running on mobile communication devices entering the OOC area, and control admission of the services running on the mobile communication devices entering the OOC area, and schedule radio resources for admitted services based on an admission and scheduling metric that takes into account the egress traffic, the ingress traffic, and the demand of radio resources, wherein the OOC area comprises a delimited out-of-coverage (DOC) area, and wherein the processor is configured to admit and schedule non-overlapping radio resources running on the mobile communication devices entering the OOC area in response to determining that a radius of the DOC area is less than a communication range of the mobile communication devices.  



3. (Previously Presented) The RRC of claim 1, wherein the services comprise pre- scheduled services and ad-hoc services; and wherein the processor is configured to reserve a portion of the radio resources for the ad-hoc services.  

4. (Previously Presented) The RRC of claim 1, wherein the processor is configured to admit the services running on the mobile communication devices entering the OOC area and schedule the admitted radio resources based on feedback from mobile communication devices that have previously traversed the OOC area.  

5. (Previously Presented) The RRC of claim 4, wherein the feedback comprises at least one of the following: message error rates, channel state information, vehicle speed information, and duration of traversal of the OOC area.  

6. (Canceled)  

7. (Canceled)  

8. (Previously Presented) The RRC of claim 1, wherein the processor is configured to schedule the non-overlapping radio resources running on the mobile communication devices entering the OOC area within the area covered by the radio cell before entering the DOC area.  

9. (Previously Presented) A radio resource controller (RRC) for use in a radio cell to preserve communication in an out-of-coverage (OOC) area not covered by the radio cell, the RRC comprising: a processor, configured to: determine an egress traffic of mobile communication devices from an area covered by the radio cell to the OOC area, determine an ingress traffic of mobile communication devices, from the OOC area to the area covered by the radio cell, determine a demand of radio resources for services running on mobile communication devices entering the OOC area, and control admission of the services running on the mobile communication devices entering the OOC area, and schedule radio resources for admitted services based on an admission and scheduling metric that takes into account the egress traffic, the ingress traffic, and the demand of radio resources, wherein the processor is configured to schedule overlapping radio resources on spatially non-overlapping DOC areas in response to 

10. (Previously Presented) The RRC of claim 9, wherein the processor is configured to schedule the overlapping radio resources based on reusing radio resources within the DOC area.  
11. (Previously Presented) The RRC of claim 10, wherein the processor is configured to schedule the reusing of radio resources based on at least one of the following: a vehicle speed estimation, a propagation condition estimation, a prediction of vehicle meeting points within the DOC area.  
12. (Previously Presented) The RRC of claim 9, wherein the processor is configured to schedule the overlapping radio resources for the mobile communication devices entering the OOC area based on an estimated interference matrix indicating interference between the mobile communication devices entering the OOC area.  
13. (Previously Presented) The RRC of claim 9, wherein the processor is configured to schedule the overlapping radio resources for the mobile communication devices entering the OOC area based on a multi-processor scheduling scheme, with or without using feedback, wherein a number of schedulable radio resources corresponds to a number of processors of the multi-processor scheduling scheme, and wherein schedulable services running on the mobile communication devices entering the OOC area correspond to schedulable tasks of the multi- processor scheduling scheme.  
14. (Previously Presented) The RRC of claim 1, wherein the processor is configured to schedule overlapping radio resources based on a set of pre-assigned radio resources.  
15. (Canceled) 
16. (Previously Presented) The RRC of claim 1, wherein the egress traffic of mobile communication devices is an egress traffic of vehicles, and wherein the ingress traffic of mobile communication devices is an ingress traffic of vehicles.  
17. (Previously Presented) The RRC of claim 2, wherein the vehicle dynamics include one or more of vehicle positions, vehicle directions, vehicle speeds, and estimates thereof.  
18. (Previously Presented) The RRC of claim 1, wherein the DOC area is a DOC area surrounded by the radio cell and/or one or more additional radio cells.  
19. (Previously Presented) The RRC of claim 1, wherein the non-overlapping radio resources are radio resources non-overlapping in one or both of time and frequency.






Allowable Subject Matter
Claims 1-5, 8-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, fails to teach the claimed subject matter as amended on 3/08/2021 and further amended in the Examiner’s amendment on 3/23/2021. Specifically, the prior art fails to teach, “determine an egress traffic of mobile communication devices from an area covered by the radio cell to the OOC area, determine an ingress traffic of mobile communication devices, from the OOC area to the area covered by the radio cell, determine a demand of radio resources for services running on mobile communication devices entering the OOC area” and “schedule non-overlapping radio resources running on the mobile communication devices entering the OOC area in response to determining that a radius of the DOC area is less than a communication range of the mobile communication devices.”
Examiner cites Huber et al. (“Huber”) (US 20170135070 A1) teaching ¶0037, ¶0039, ¶0045 and ¶0052-53, multiple devices may be transitioning into and out of first cellular coverage area and channels i.e. resources are assigned based on the demand for services from devices in transition. This is further based on metrics and devices that are leaving the coverage area. Huber fails to teach “admit and schedule non-overlapping radio resources running on the mobile communication devices entering the OOC area in response to determining that a radius of the DOC area is less than a communication range of the mobile communication devices” when taken in combination with the remaining elements of the claim.
Examiner cites Lu et al. (“Lu”) (US 20190191442 A1) see ¶0061 a UE may change locations and be transferred to a different pool of resources based on a distance from the border of a zone associated with the pools of resources. This reference does not teach this in combination with the claimed elements including “determine an egress traffic of mobile communication devices from an area covered by the radio cell to the OOC area, determine an ingress traffic of mobile communication devices, from the OOC area to the area covered by the radio cell, determine a demand of radio resources for services running on mobile communication devices entering the OOC area” and “schedule non-overlapping radio resources running on the mobile communication devices entering the OOC area in response to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478